DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Status of the Claims
Applicant’s arguments, filed 09/06/2022, have been fully considered.  
Claims 1, 3, 4, 7, 8, 12-15, 17-21 and 24 as filed 09/06/2022 are the current claims hereby under examination. 

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 09/06/2022,  have been fully considered. 

Objections to the Claims
Applicant’s arguments have been fully considered and are persuasive. The claims have been amended to address the objection. The claim objections been withdrawn. 

Rejections under 35 USC 101
Applicant’s arguments have been fully considered but they are not persuasive. The applicant argues that the claims have been amended to further define the structure of the claimed invention. As described in the rejections below. The amended claims, while closer to reciting eligible subject matter than previously claim sets, still fail to recite sufficient structure to be eligible under 35 USC 101.

Rejections under 35 USC 112
Applicant’s arguments have been fully considered and are persuasive. The claims have been amended to address the previous rejections. The previous claim rejections under 35 USC 112 been withdrawn. 


Rejections under 35 USC 103
Applicant’s arguments have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC 103 been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	In claims 1, 7, 12-13, 18, and 24, the generic placeholder “stimulation apparatus” with the transitional phrase “configured to” modified by the functional language “apply stimuli to the object.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification as filed 02/02/2019, the simulation apparatus is referred to in [0185] as a stimulation apparatus unit that can inflict electrical stimulation, thermal stimulation, and the like. The incorporation patent literature Japanese National Phase PCT Laid-open Publication No. 2010-523226  (See US 9402558 B2 “John” as an English equivalent), refers to the stimulator as a pair of electrodes for electrical stimulation.   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections – Withdrawn

Claim Rejections - 35 USC § 112 – Withdrawn and New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 & 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “if” at lines 20 & 21 thereof renders the claim indefinite because the conditional statements using the term “if” are either incomplete or it is unclear whether said conditional statements are part of the claim. For example, it is unclear what the claim scope is, should the conditional statement not be realized. The Office suggests that Applicant amend the claim to substitute the limitation “if” with the limitation --when--.

Claim Rejections - 35 USC § 101 – Modified
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-8, 12-15, 17-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
estimate a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof, based on a pain function for a relationship between brainwave data or analysis data thereof and pain, wherein the pain function comprises a sigmoid function, wherein the plurality of brainwave data or analysis data thereof comprise first brainwave data or analysis data thereof and second brainwave data or analysis data thereof
estimate that first pain corresponding to the first brainwave data or analysis data thereof is greater than second pain corresponding to the second brainwave data or analysis data thereof if the first brainwave data is greater than the second brainwave data
estimate that the first pain is less than the second pain if the first brainwave data or analysis data thereof is less than the second brainwave data or analysis data thereof
The claim limitations above are directed to the Judicial Exception Abstract Ideas because the limitations recite Mental Processes. The human mind is reasonably-abled to take in data and make estimations based on specific mathematical rules, such as manipulating data using mathematical relationships or making comparisons. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. Claim 1 does recite additional elements not directed to the judicial exception, specifically:
a plurality of electrodes including a brainwave measurement electrode configured to be placed on a subject's scalp
a stimulation apparatus configured to apply stimuli to the object
a processor, the processor configured to measure a brainwave, using a brainwave recording sensor and the brainwave measurement electrode, a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof, the brainwave corresponding to stimulation from the stimulation apparatus and perform the mental process steps above
Individually and in combination, the claim limitations recite implementing the judicial expectation on a generic computer component in conjunction with unparticular machines used only for the insignificant extra-solution activity of data gathering. The electrode devices and stimulation apparatus do not describe a particular device and rather recite elements at a high level of generality which are generally linked to the particular field of pain estimation (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed limitation of a stimulation apparatus for stimulating a subject, a plurality of electrodes for measuring brainwaves, and a processor configured for measuring a brainwave all recite generic structures for performing the insignificant extra-solution activity of data gathering described at a high level of generality. Measuring brain activity with a processor using electrodes and a stimulating apparatus for use in estimating a pain would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes in the introduction (See page 53) that the most widely used technique of generating pain evoke potentials, for the processing of pain information, includes using a laser (the stimulus apparatus) in conjunction with an EEG recording (the plurality of electrode).  
	Claims 7 and 12 recite essentially the same subject matter as claim 1. The main differences being that claim 7 is a method claim implementable by essentially the system of claim 1, and claim 12 recites a storage medium including instructions for executing the method of claim 7. 
	These independent claims recite the same mental process steps in conjunction with the same unparticular additional elements. The claims are likewise rejected for the reasons indicated above. 

Regarding Claim 3, claim 1 is further defined by the additional limitations directed to the judicial exception merely being implemented by the generic computer component. Specifically, the claim recites: “estimate a relative amount of change between a first change from the first pain to the second pain, and a second change from third pain corresponding to the third brainwave data to fourth pain corresponding to the fourth brainwave data, based on a first value of difference between the first brainwave data or analysis data thereof and the second brainwave data or analysis data thereof, and a second value of difference between the third brainwave data or analysis data thereof and the fourth brainwave data or analysis data thereof,” performed by the processor.  As described above in regards to claim 2, the human mind is reasonably-abled to estimate relative changes between data points as such a process requires the simple mathematical process of subtraction. The claim also further defines that the brain wave data includes third brainwave data or analysis data thereof and fourth brainwave data or analysis data thereof. Pain-evoked potentials, as described by Granvosky, which are well-understood, routine, and conventional, produce at third and fourth data as shown in Figure 3A. 

Regarding Claim 4, the claim recites the limitations directed to the judicial exception, specifically:
fit the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identify a pain classifier for separating a pain level to at least two based on the pain function
classify a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
Regarding I, the human mind is reasonably-abled to fit data to a function to obtain a specific function for the data. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two based on a pain function. For example, the human mind could determine that data reasonably fits a sigmoid function and use a threshold to separate the data into at least two levels. Regarding III, the human mind can reasonably classify a pain level by fitting the data to the classifier. 
The claim also recites limitations not directed to the judicial exception, specifically:
the processor
wherein the brainwave data or analysis data thereof is an amplitude of a brainwave
Claim limitation I recites a generic computer component used to implement the mental processes described above. Item II further links the judicial exception to a particular field as it described what the brain wave data includes. Generally linking the judicial exception to a particular field and merely applying it a particular field does not integrate the judicial exception in a practical application. Furthermore, performing additional insignificant extra-solution data-gathering does not recite significantly more than the judicial exception and lacks an inventive step.
Regarding Claim 8, the claim recites substantially the same limitations as claim 4, but the limitations are integrated into an estimation step and not a generic computer component.  

Claim 13 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
identify an upper limit value and a lower limit value of the brainwave data or analysis data thereof of the object being estimated based on the brainwave data or analysis data thereof 
estimate a value of a magnitude of pain corresponding to the object's brainwave data or analysis data thereof based on a relative size of a value of the object's brainwave data or analysis data thereof with respect to the upper limit value and the lower limit value
The limitations above are directed to a judicial exception Abstract Ideas for encompassing Mental Processes. The human mind is reasonably-abled to identify an upper limit and lower limit of data and to estimate a relative magnitude of pain from brain wave analysis date based on the limits.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. Claim 13 does recite additional elements not directed to the judicial exception, specifically:
a plurality of electrodes including a brainwave measurement electrode configured to be placed on a subject's scalp
a stimulation apparatus configured to apply stimuli to the object
a processor, the processor configured to measure a brainwave, using a brainwave recording sensor, from an object being estimated sequentially inflicted with stimulation of a plurality of magnitudes to obtain brainwave data or analysis data thereof corresponding to stimulation of each magnitude, the brainwave corresponding to stimulation from the stimulation apparatus, and measure a brainwave from the object being estimated to obtain object's brainwave data or analysis data thereof, and perform the mental process steps described above
Individually and in combination, the claim limitations recite implementing the judicial expectation on a generic computer component in conjunction with unparticular machines used only for the insignificant extra-solution activity of data gathering. The electrode devices and stimulation apparatus do not describe a particular device and rather recite elements at a high level of generality which are generally linked to the particular field of pain estimation (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed limitation of a stimulation apparatus for stimulating a subject, a plurality of electrodes for measuring brainwaves, and a processor configured for measuring a brainwave all recite generic structures for performing the insignificant extra-solution activity of data gathering described at a high level of generality. Measuring brain activity with a processor using electrodes and a stimulating apparatus for use in estimating a pain would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes in the introduction (See page 53) that the most widely used technique of generating pain evoke potentials, for the processing of pain information, includes using a laser (the stimulus apparatus) in conjunction with an EEG recording (the plurality of electrode).  
Claims 18 and 24 recite essentially the same subject matter as claim 13. The main differences being that claim 18 is a method claim implementable by essentially the system of claim 13, and claim 24 recites a storage medium containing instructions for executing the method of claim 18. 
	These independent claims recite the same mental process steps in conjunction with the same unparticular additional elements. The claims are likewise rejected for the reasons indicated above. 

Regarding Claim 14, claim 13 is further defined by a limitation directed to the judicial exception being merely applied to the generic computer component of the processor. The claim recites “estimate a ratio of a value of difference between a value of the object's brainwave data or analysis data thereof and the lower limit value to a value of difference between the upper limit value and the lower limit value as the value of the magnitude of pain.” The human mind is reasonably-abled to perform the steps of determining a difference between a first and a third value and a difference between the first value and a third value and to calculate a ratio of the two differences as such steps require only the simple mathematically steps of subtraction and division which can be completed with the aid of a pencil and a paper. The claim also recites the limitation “wherein the brainwave data or analysis data thereof comprises an amplitude,” which further links the judicial exception to the particular field of pain estimation by defining the data to be gathered. 
Regarding Claim 19, claim 18 is further defined by the limitation “wherein the brainwave data or analysis data thereof comprises an amplitude,” which further links the judicial exception to the particular field of pain estimation by defining the data to be gathered.

Regarding Claims 15 and 17, claim 13 is further by the limitations directed to the judicial exception, specifically:
Fit the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identify a pain classifier for separating a pain level to at least two based on the pain function
classify a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
wherein the pain function comprises a linear function or a sigmoid function (Claim 17)
Regarding I, the human mind is reasonably-abled to fit data to a function to obtain a specific function for the data, such as through linear regression. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two based on a pain function. For example, the human mind could determine that data reasonably fits a linear function (item IV) and use a threshold to separate the data into at least two levels. Regarding III, the human mind can reasonably classify a pain level by fitting the data to the classifier. For example, as described above, the human mind can fit the data to the linear function and use the threshold to determine a pain level.  
The claim also recites limitations not directed to the judicial exception, specifically:
the processor is configured to perform the steps
Merely integrating the judicial exception in a generic computer component generally linked to a particular field does not integrate the judicial exception in a practical application and is insufficient to recite significantly more than the judicial exception itself. 

Regarding Claim 20, claim 18 is further defined by the limitations “classifying the brainwave data or analysis data thereof to a pain level of the object being estimated based on a predetermined pain classifier” and “wherein the pain classifier is obtained by fitting the brainwave data or analysis data thereof of the object being estimated to a pain function” which are both directed to the judicial exception for encompassing mental processes. The human mind is reasonably-abled to classifying a data point based on a predetermined classifier such as a linear approximation of reference data and in combination with a threshold value. Furthermore, the human mind can fit data to predetermined function to obtain a classifier with the aid of a pencil and paper. 

Regarding Claim 21, claim 20 is further defined in that the pain function comprises a linear function or a sigmoid function which further defines the mental process steps described above in claim 20. 
Claim Rejections - 35 USC § 103 – Withdrawn

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        






/RENE T TOWA/Primary Examiner, Art Unit 3791